IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Adoptive Farnily #l and their Daughter
A, et al., : Case No. 1:18-cv-l79
Plaintiffs, Judge Susan J. Dlott
v. Order Overruling Objections and

Afiinning Report and Recommendation
Warren County, Ohio/Warren County
Board of Commissioners,

Defendant.

This matter was referred to United States Magistrate Judge Karen L. Litkovitz. Pursuant
to such reference, the Magistrate Judge reviewed the pleadings and issued a Report and
Reeommendation (Doc. 58) on December 6, 2018 wherein she recommended that Defendant
Warren County, Ohio/Warren County Board of Commissioners’ (“Warren County’s”) Motion to
Dismiss Plaintiffs’ First Amended Complaint for Failure to Join a Necessary or lndispensable
Party, or in the Alternative, for Joinder of the Same (Doc. 47) be denied. The Magistrate Judge
concluded that Warren County has not established that the State of Ohio is a necessary party
under Rule l9(a). She ruled that Warren County has not shown that the State of Ohio claims an
interest relating to the subject of the case, nor has it shown that complete relief may not be
accorded in the absence of the joinder of the State of Ohio.

Defendant objected to the Report and Recommendation, and Plaintiffs have filed a
Response in Opposition. (Docs. 67, 79.) Pursuant to Rule 72(b), a party may file specific
objections to the Magistrate Judge’s Report and Recommendation on dispositive motions. In
resolving those objections, “[t]he district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to. The district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” Fed. R. Civ. P. ',72(b)(3).' As Defendant"s Motion was
filed pursuant to Rule 12_. the Court wi!l consider the objections de novo.

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered dc novo the filings in this matter as required by Rule Fr'2(b). In so doing1 it has
reconsidered the law relied upon by the Magistrate Judge and the parties as well as the objections
and arguments raiscd. In its consideration ot` the foregoing, the Court arrives at the same
conclusion as the Magistrate Judge. Thus, the Court OVERRULES Defendant’s Objections and
ADOPTS AND AFFIRMS the Report and Recommendation.

IT lS SO ORDERED.

a
lasted rhis£_$ day of §gm%_ 20 12
BY THE Couar:

guam <l_@d=d>

Susan J. Dlott q
United States Di ‘trict lodge

 

' The district court judge must consider timely objections in nondispositive matters under a “clearly erroneous" or
“contrary to law“ standard. ch. R. Civ. P. ?2(;1).

